HLD-008                                                                           NOT PRECEDENTIAL

                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT
                                        ___________

                                                  No. 19-2310
                                                  ___________

                                    IN RE: LAMAR MACON,
                                                      Petitioner
                             ____________________________________

                           On a Petition for Writ of Mandamus from the
                     United States District Court for the District of New Jersey
                                 (Related to D.N.J. 18-cv-03943)
                           ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      August 8, 2019
              Before: Chief Judge SMITH, AMBRO AND ROTH, Circuit Judges

                                      (Opinion filed October 3, 2019)
                                                _________

                                                    OPINION*
                                                    _________

PER CURIAM

         In June 2019, Lamar Macon filed this pro se mandamus petition requesting that

the District Court be compelled to rule on his motion to reopen in his postconviction

proceedings filed under 28 U.S.C. § 2255. When Macon filed this mandamus petition,

his motion had been pending for over a year. However, on September 10, 2019, the

District Court entered an opinion and order denying, without prejudice, Macon’s motion


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
to reopen. In light of the District Court’s action, this mandamus petition no longer

presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff’s personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




                                              2